Citation Nr: 0310689	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  00-15 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a heart condition.

2.  Entitlement to service connection for kidney stones.

3.  Entitlement to service connection for defective vision.

4.  Entitlement to service connection for chronic 
obstipation.

5.  Entitlement to an initial compensable rating for 
residuals of a stress fracture of the right distal tibia.

6.  Entitlement to an initial compensable rating for 
lumbosacral strain with left sacroiliac joint dysfunction.  

7.  Entitlement to an initial compensable rating for 
hypertension.

8.  Entitlement to an initial compensable rating for tension 
headaches.

9.  Entitlement to an initial compensable rating for 
bilateral tinea pedis.

10.  Entitlement to an initial compensable rating for 
costochondritis (chest pain).

11.  Entitlement to service connection for arthritis of 
multiple joints including the ankles, knees, spine, wrists, 
fingers, elbows, and shoulders. 

12.  Entitlement to service connection for a disability 
manifested by memory problems, dizziness and stuttering.

13.  Entitlement to an initial rating in excess of 10 percent 
for bilateral pes planus.

14.  Entitlement to an initial rating in excess of 10 percent 
for hallux valgus of the right foot with a dislocated second 
toe and degenerative joint disease.

15.  Entitlement to an initial rating in excess of 10 percent 
for hallux valgus of the left foot with a dislocated second 
toe and degenerative joint disease.

16.  Entitlement to an initial compensable rating for 
retropatellar pain syndrome of the right knee.

17.  Entitlement to an initial compensable rating for 
residuals of a stress fracture of the left distal tibia.

18.  Entitlement to an initial rating in excess of 30 percent 
for major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from November 1977 to 
January 1999, which included service in the Southwest Asia 
theater of operations during the Persian Gulf War.  His 
claims come before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Offices (RO) in New Orleans, Louisiana.  


REMAND

The Board finds that additional development is required by 
law before it can adjudicate any of the issues on appeal. 

The record discloses that outstanding records have not been 
obtained by the RO which are relevant to the issues involving 
increased ratings for headaches and major depression.  At his 
July 2002 hearing, the veteran testified that his feet were 
recently evaluated by Dr. Krieger in either 2000 or 2001, and 
that he was recently evaluated by several psychiatrists at 
Tricare.  None of these records have been obtained.  
Therefore, the RO should arrange to obtain these records on 
remand.  See Chaffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Schafrath v. Derwinski, 1 Vet. App. 589, 594-95 (1991) 
(holding that VA's duty to assist includes securing medical 
records to which a reference has been made).

The Board also finds that an additional examination in needed 
to evaluate the veteran's service-connected disabilities 
involving residuals of a stress fracture of the left distal 
tibia and right distal tibia, and for retropatellar pain 
syndrome of the right knee.  The examiner must include 
findings with respect to range of motion of each knee, 
including functional loss due to pain, weakened movement, 
excess fatigability, incoordination, pain on movement, and 
limitation of motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see 
also DeLuca v. Brown, 8 Vet. App. 202, 204-08 (1995).   In 
addition to evaluating these disabilities, the examiner 
should determine whether the veteran's complaints of multiple 
joint pain can be attributed to a clinical diagnosis.  In 
particular, the examiner should state whether the recent 
diagnosis of fibromyositis contained in the December 1999 VA 
examination report constitutes a diagnostic entity.  The 
examiner should also list each affected joint.

The veteran should be afforded a neurological examination to 
determine whether he suffers from an undiagnosed illness 
manifested by memory problems, dizziness and stuttering, or 
whether these symptoms are related to the veteran's service-
connected disabilities involving major depression, 
hypertension, and/or headaches. 

As a final matter, the Board notes that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits and which evidence, if any, the veteran is 
expected to obtain and submit, and which evidence will be 
retrieved by VA.  See 38 U.S.C.A § 5103(a) and (b) (West 
2002).  See also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. 5107.  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

The Board notes that the RO notified the veteran and his 
representative, by letter issued in May 2002, of what 
information and medical or lay evidence, not previously 
submitted, is necessary to substantiate his claims, which 
evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be retrieved by VA.  However, 
the veteran was not informed of the applicable time limit for 
the submission of evidence in his case.  In a March 2003 
letter, the Board notified the veteran and his representative 
that the schedular criteria for rating skin conditions and 
intervertebral disc syndrome had been amended.  The Board 
then provided the veteran and his representative with a copy 
of the revised rating criteria; a period of 60 days was 
allotted in which additional evidence and argument could be 
submitted.  

In Disabled American Veterans v. Secretary of Veterans 
Affairs, Nos. 02-7304,  - 7305, - 7316 (Fed. Cir. May 1, 
2003), the United States Court of Appeals for the Federal 
Circuit invalidated 38 C.F.R. § 19.9(a)(2)(ii) (2002), 
finding that such implementing regulation was inconsistent 
with the provisions of 38 U.S.C.A. § 5103(a) and (b) (West 
2002) as it afforded less than one year for receipt of 
additional evidence.  As the veteran has not been provided 
with appropriate notice in connection with the VCAA, a remand 
in this case is required for compliance with the notice and 
duty to assist provisions contained in 38 U.S.C.A. § 5103(a) 
and (b) (West 2002) as to all of the issues on appeal.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment which pertain to his 
disabilities involving his feet as well 
as his major depression, and that he 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA medical 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, which are not currently of 
record, should then be requested and 
associated with the claims folder.  The 
Board is particularly interested in any 
treatment received by Dr. Krieger and all 
mental health care professionals at 
Tricare.

2.   The veteran should be scheduled for 
a VA orthopedic examination to determine 
the nature and extent of disability from 
his service-connected residuals of a 
stress fracture of the left distal tibia 
and of the right distal tibia, as well as 
his service-connected retropatellar pain 
syndrome of the right knee.  The 
examination should include X-rays and a 
complete test of the range of motion of 
the veteran's knees and legs, documented 
in degrees.  The examiner should also 
answer the following questions: (a) 
whether the effected extremity exhibits 
weakened movement, excess fatigability, 
incoordination, or pain on movement (if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional loss of motion due to these 
symptoms); (b) whether pain significantly 
limits functional ability during flare-
ups or when the affected joint is used 
repeatedly over a period of time (this 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups); and (c) 
to what degree, if any, the veteran 
experiences recurrent subluxation or 
lateral instability of either knee.  A 
complete rationale for all opinions and 
conclusions expressed should be provided. 

3.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination to 
determine the nature and etiology of his 
multiple joint pain, identified as 
fibromyositis at his December 1999 VA 
examination.  The examiner should review 
the claims folder and perform any 
necessary tests and studies. 
(a) The examiner should specifically 
determine whether the veteran's 
complaints of joint pain are attributable 
to any known diagnostic entity, including 
arthritis.  The examiner should also 
determine whether the diagnosis of 
fibromyositis listed in the December 1999 
VA examination report constitutes a 
diagnostic entity as opposed to a 
descriptive term for the veteran's 
complaints of multiple joint pain.  
(b) If the veteran's complaints of joint 
pain are attributable to a known 
diagnostic entity, the examiner should 
determine whether it is at least as 
likely as not that such disability is 
related to the veteran's period of 
service. 
(c) If no diagnosis is medically 
possible, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that any symptoms involving 
joint pain are related to the veteran's 
period of service, namely his service in 
the Southwest Asia theater of operations. 
(d) If the condition is undiagnosed, the 
examiner should note and detail all 
reported signs and symptoms of a chronic 
disability involving joint pain.  The 
examiner should provide details about the 
onset, frequency, duration, and severity 
of all complaints relating to joint pain. 
(e) The examiner should also determine 
whether there are any objective medical 
indications that the veteran is suffering 
from a chronic disability involving joint 
pain.

4.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a neurological 
examination to determine the nature and 
etiology of his complaints involving 
memory problems, dizziness, and 
stuttering.  The examiner should review 
the claims folder and perform any 
necessary tests and studies. 
(a) The examiner should determine whether 
it is at least as likely as not that the 
veteran's complaints of memory problems, 
dizziness, and stuttering are symptoms of 
his service-connected major depression, 
tension headaches, hypertension or any 
other disability.
(b) If not, the examiner should note and 
detail all reported signs and symptoms of 
a chronic disability manifested by memory 
problems, dizziness, and stuttering.  The 
examiner should provide details about the 
onset, frequency, duration, and severity 
of any of these symptoms.
(c) The examiner should determine whether 
there are any objective medical 
indications that the veteran is suffering 
from a chronic disability involving 
memory problems, dizziness, and 
stuttering.
(d) If no diagnosis is medically 
possible, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that any symptoms involving 
memory problems, dizziness, and 
stuttering are related to the veteran's 
period of service, namely his service in 
the Southwest Asia theater of operations.

5.  The RO should then review the 
examination reports to ensure that they 
are in complete compliance with this 
remand.  If deficient in any manner, the 
RO must implement corrective procedure at 
once.  The RO should accomplish any other 
indicated action pursuant to the VCAA and 
ensure that action is taken in this case 
to comply with the notice and duty to 
assist provisions of 38 U.S.C.A. 
§ 5103(a) and (b), to include with regard 
to the one year period for receipt of 
additional evidence.  

6.  After ensuring that the requested 
actions have been completed to the extent 
possible, the RO should then readjudicate 
the appellant's claims.  If any benefit 
sought is not granted, the veteran and 
his representative should be furnished 
with a supplemental statement of the case 
and be afforded the applicable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional evidence 
and to provide due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  No action is required of the 
veteran until he is notified.  The veteran has the right to 
submit additional evidence and argument on each matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).





	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




